Citation Nr: 0509468	
Decision Date: 03/30/05    Archive Date: 04/07/05

DOCKET NO.  01-09 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for status post anterior cruciate ligament (ACL) repair of 
the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1984 to 
March 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which awarded the veteran service connection 
for post operative left anterior cruciate ligament repair 
with a 10 percent evaluation.  The veteran disagreed with the 
evaluation and requests a higher rating.

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing at the RO in October 2002.  A 
transcript of the hearing is of record.  In July 2003, the 
Board remanded the veteran's case to the RO for a VA 
examination and further development.  The case was returned 
to the Board in March 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  This law redefines the obligations 
of VA to the appellant with respect to claims for VA 
benefits.

The Board remanded this case in July 2003 to afford the 
veteran a VA orthopedic and neurological medical examination 
among other development.  The RO attempted to notify the 
veteran of two VA examinations by letters dated September 
2004 and October 2004.  The veteran failed to report to both 
scheduled examinations.  In a December 2004 letter, the 
veteran stated he had a new address and had updated it with 
the RO previously.  He also stated he had not received the 
notification letters for the VA examinations from the RO, nor 
any additional correspondence requesting updated information 
from him.  In addition, he made note of his new address.  

Associated with the claims folder is an October 2004 
statement from the VAMC wherein it was indicated that the 
facility had been contacted by a woman who lived at the 
address thought to be the veteran's address.  She reported 
that she had lived at that address for 2 or 3 years, and that 
the veteran did not live there.  That being the case, it 
cannot be said that the veteran received notification in 
September and October 2002 to report for examinations.  
Therefore, it appears the veteran has not received adequate 
notice of the scheduled VA examinations and the requests from 
the RO for additional information.  The Board concludes that 
the veteran should be afforded a VA orthopedic and 
neurological examination.

In light of the above discussion, this case is REMANDED for 
the following actions to be performed in sequential order:

1.  The RO should update its records with 
the veteran's new address and phone 
number as recorded in his December 7, 
2004 letter, which is included in his 
claims folder.

2.  The RO should then contact the 
veteran and obtain from him the names and 
addresses of all medical care providers, 
VA or non-VA, which treated him for his 
left knee disability since October 2002.  
After the veteran has signed the 
appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that they are provided the 
opportunity to obtain and submit those 
records for VA review.

3.  Upon completion of the above, the RO 
should schedule the veteran for VA 
orthopedic examination to determine the 
current severity of his service-connected 
status post ACL repair of the left knee.  
Prior to the examinations, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  All 
indicated tests and studies should be 
accomplished.  The examiner should set 
forth all symptoms associated with the 
status post ACL repair of the left knee.  
The examiner should:

a.  Determine the degree of any 
recurrent subluxation or lateral 
instability (i.e. slight, moderate, 
severe).  Ranges of motion should 
be listed in degrees.  The examiner 
should indicate whether there is 
any additional limitation of motion 
due to pain on use or during flare-
ups, and if feasible, the degree of 
additional range of motion loss 
should be noted.  The physician 
should note for the record any 
objective evidence of pain 
referable to the left knee. 

b.  Determine whether the left knee 
exhibits weakened movement, excess 
fatigability, or incoordination 
attributable to the service-
connected disability.  The 
veteran's complaints of numbness of 
the left leg below the knee should 
be fully investigated, and if 
possible, the etiology of such 
numbness should be indicated. 

c.  Determine whether there is 
arthritis of the left knee and if 
so, whether it is at least as 
likely as not that such arthritis 
is related to the service- 
connected status post ACL repair of 
the left knee.

The complete rationale for all opinions 
expressed should be set forth in the 
examination report.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

6.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




